Appellant urges that our opinion is wrong in not sustaining his contention in bill of exceptions No. 13, which sets out that his challenge to the array of jurors was overruled. By the terms of Art. 608, C. C. P., such challenge may be made for only the cause set forth in the statute; must be in writing, and supported by the affidavit of the accused or some credible person. Looking to said challenge as it appears in this record, we observe that it is not made on the ground set out in the statute, neither is it supported by the affidavit of anyone. Art. 608, supra, relates to such challenge when made in capital cases, but Art. 641, id., makes the same rules apply when challenges to the array are made in cases less than capital. This being true, we see no error in the matter complained of. Aside from this, the matter was discussed and correctly decided on its merits in the original opinion. We perceive no error in our opinion upholding the action of the court in refusing the charge requested.
The motion for rehearing is overruled.
Overruled.
         OPINION ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.
The matters raised by appellant in his application for leave to file second motion for rehearing have all been considered by this court both upon the original presentation and in connection with the motion for rehearing. The application for leave to file second motion for rehearing is denied.
Rehearing denied. *Page 566